
      
        ENVIRONMENTAL PROTECTION AGENCY 
        40 CFR Part 52 
        [R03-OAR-2005-VA-0003; FRL-7906-1] 
        Approval and Promulgation of Air Quality Implementation Plans; Virginia; Minor Revisions to the Fugitive Dust and Waiver Requirements 
        
          AGENCY:
          Environmental Protection Agency (EPA). 
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:

          EPA proposes to approve the State Implementation Plan (SIP) revision submitted by the Commonwealth of Virginia to remove the application of oil as an acceptable alternative fugitive dust emissions reduction method, due to an existing prohibition on oil application, on land, found in the Virginia statute. In addition, the revision changes a specific reference from “Executive Director” to “Director”. In the Final Rules section of this Federal Register, EPA is approving the State's SIP submittal as a direct final rule without prior proposal because the Agency views this as a noncontroversial submittal and anticipates no adverse comments. A detailed rationale for the approval is set forth in the direct final rule. If no adverse comments are received in response to this action, no further activity is contemplated. If EPA receives adverse comments, the direct final rule will be withdrawn and all public comments received will be addressed in a subsequent final rule based on this proposed rule. EPA will not institute a second comment period. Any parties interested in commenting on this action should do so at this time. 
        
        
          DATES:
          Comments must be received in writing by May 31, 2005. 
        
        
          ADDRESSES:
          Submit your comments, identified by Regional Material in EDocket (RME) ID Number R03-OAR-2005-VA-0003 by one of the following methods: 
          A. Federal eRulemaking Portal: http://www.regulations.gov. Follow the on-line instructions for submitting comments. 
          B. Agency Web site: http://www.docket.epa.gov/rmepub/ RME, EPA's electronic public docket and comment system, is EPA's preferred method for receiving comments. Follow the on-line instructions for submitting comments. 
          C. E-mail: Morris.Makeba@epa.gov. 
          D. Mail: R03-OAR-2005-VA-0003, Makeba Morris, Chief, Air Quality Planning Branch, Mailcode 3AP21, U.S. Environmental Protection Agency, Region III, 1650 Arch Street, Philadelphia, Pennsylvania 19103. 
          E. Hand Delivery: At the previously-listed EPA Region III address. Such deliveries are only accepted during the Docket's normal hours of operation, and special arrangements should be made for deliveries of boxed information. 
          
            Instructions: Direct your comments to RME ID No. R03-OAR-2005-VA-0003. EPA's policy is that all comments received will be included in the public docket without change, and may be made available online at http://www.docket.epa.gov/rmepub/, including any personal information provided, unless the comment includes information claimed to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Do not submit information that you consider to be CBI or otherwise protected through RME, regulations.gov or e-mail. The EPA RME and the Federal regulations.gov Web sites are an “anonymous access” system, which means EPA will not know your identity or contact information unless you provide it in the body of your comment. If you send an e-mail comment directly to EPA without going through RME or regulations.gov, your e-mail address will be automatically captured and included as part of the comment that is placed in the public docket and made available on the Internet. If you submit an electronic comment, EPA recommends that you include your name and other contact information in the body of your comment and with any disk or CD-ROM you submit. If EPA cannot read your comment due to technical difficulties and cannot contact you for clarification, EPA may not be able to consider your comment. Electronic files should avoid the use of special characters, any form of encryption, and be free of any defects or viruses. 
          
            Docket: All documents in the electronic docket are listed in the RME index at http://www.docket.epa.gov/rmepub/. Although listed in the index, some information is not publicly available, i.e., CBI or other information whose disclosure is restricted by statute. Certain other material, such as copyrighted material, is not placed on the Internet and will be publicly available only in hard copy form. Publicly available docket materials are available either electronically in RME or in hard copy during normal business hours at the Air Protection Division, U.S. Environmental Protection Agency, Region III, 1650 Arch Street, Philadelphia, Pennsylvania 19103. Copies of the State submittal are available at Virginia Department of Environmental Quality, 629 East Main Street, Richmond, Virginia, 23219. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Linda Miller, (215) 814-2068, or by e-mail at miller.linda@epa.gov. 
        
      
      
        SUPPLEMENTARY INFORMATION:

        For further information on the approval of minor revisions to Visible Emissions and Fugitive Dust standards, please see the information provided in the direct final action, with the same title, that is located in the “Rules and Regulations” section of this Federal Register publication. Please note that if EPA receives adverse comment on an amendment, paragraph, or section of this rule and if that provision may be severed from the remainder of the rule, EPA may adopt as final those provisions of the rule that are not the subject of an adverse comment. 
        
          Dated: April 20, 2005. 
          Donald S. Welsh, 
          Regional Administrator, Region III. 
        
      
      [FR Doc. 05-8605 Filed 4-28-05; 8:45 am] 
      BILLING CODE 6560-50-P 
    
  